Name: Commission Regulation (EC) No 301/2004 of 19 February 2004 fixing the maximum export refund on oats in connection with the invitation to tender issued in Regulation (EC) No 1814/2003
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32004R0301Commission Regulation (EC) No 301/2004 of 19 February 2004 fixing the maximum export refund on oats in connection with the invitation to tender issued in Regulation (EC) No 1814/2003 Official Journal L 050 , 20/02/2004 P. 0025 - 0025Commission Regulation (EC) No 301/2004of 19 February 2004fixing the maximum export refund on oats in connection with the invitation to tender issued in Regulation (EC) No 1814/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(2), and in particular Article 4 thereof,Having regard to Commission Regulation (EC) No 1814/2003 of 15 October 2003 on a special intervention measure for cereals in Finland and Sweden for the marketing year 2003/04(3), and in particular Article 9 thereof,Whereas:(1) An invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries except Bulgaria, Cyprus, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, the Czech Republic, Romania, Slovakia and Slovenia was opened pursuant to Regulation (EC) No 1814/2003.(2) Article 9 of Regulation (EC) No 1814/2003 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to fix a maximum export refund taking account of the criteria referred to in Article 1 of Regulation (EC) No 1501/95. In that case a contract is awarded to any tenderer whose bid is equal to or lower than the maximum refund.(3) The application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum export refund being fixed at the amount specified in Article 1.(4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1For tenders notified from 13 to 19 February 2004, pursuant to the invitation to tender issued in Regulation (EC) No 1814/2003, the maximum refund on exportation of oats shall be EUR 21,95/t.Article 2This Regulation shall enter into force on 20 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 147, 30.6.1995, p. 7. Regulation as last amended by Regulation (EC) No 1431/2003 (OJ L 203, 12.8.2003, p. 16).(3) OJ L 265, 16.10.2003, p. 25.